 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                          No. 2:14-CV-2234-MCE-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual property and antitrust claims. Pending before the court is plaintiffs’ motion
21   to compel (ECF No. 324). Pursuant to Eastern District of California Local Rule 230(g), the
22   hearing scheduled for January 29, 2020, at 10:00 a.m. before the undersigned in Redding,
23   California, is hereby taken off calendar and the matter is submitted on the record and briefs
24   without oral argument.
25                  IT IS SO ORDERED.
26   Dated: January 28, 2020
                                                           ____________________________________
27
                                                           DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
